Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the papers filed on December 7, 2020. Claims  1, 4-5, 8-17, 19-21, 33 and 41 are currently pending in the application. Claims 1 and 19 have been amended, claims 6-7 and 18 have been canceled and claim 41 has been added by Applicants’ amendment filed on  December 7, 2020. 
 Applicants’ election without the invention of Group I, claim 6, drawn to an in vitro method for determining a cancer treatment in a patient, was previously acknowledged. Claims 1, 4-5, 8-21 and 33 (claim 18 now canceled) link inventions of Groups I-II.  
Additionally, Applicants’ election of the following species was previously akwnoleged:
1) a BH3 domain peptide, as recited in claim 1;
2) hematopoietic cancer, as recited in claim 8; an acute myelogenous leukemia (AML) as the type of hematopoietic cancer.
3) one or more of anti-cancer drugs, as recited in claim 12;
4) “one or more of a BH3 mimetic", as recited in claim 13, and ABT-263, as the BH3 mimetic, as recited in claim 15;
5) the BIM peptide, as recited in claim 19;
6) SEQ ID NO: 2, as recited in claim 20, which corresponds to the BIM peptide.

Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species there being no allowable generic or linking claim. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement is still deemed proper and is therefore made FINAL.  

Therefore, claim 1, 4-5, 8-15, 19-21, 33 and 41 are currently under examination to which the following grounds of rejection are applicable.
Priority 

The disclosure of the prior-filed application, 61/847,750 filed on July 18, 2013, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, provisional application  61/847,750 does not support claim 33, wherein the likelihood of clinical response is defined by the following equation:

    PNG
    media_image1.png
    109
    571
    media_image1.png
    Greyscale

Rather, 61/847,750 discloses in page 7,  M-protein as an indication of myeloma activity which is widely used as a diagnostic marker of the severity of the disease. The M-spike response is calculated as a percent decrease in M-protein over a given treatment period. The provisional application discloses in Figure 4 the M-spike Max column that shows M-protein levels at the beginning of treatment. The M-spike Min column shows the M-protein levels at the end of treatment. The percent decrease is calculated with the following equation.

    PNG
    media_image2.png
    202
    750
    media_image2.png
    Greyscale

the effective priority date of claim 33 is granted as the filing date of the PCT/US2014/047307 filed on  July 18, 2014. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Additionally, claim 15 recites EU-5346, claim 19 recites PUMA2A and BIM2A and claim 21 recites “0.1 µM to 200 µM”. The prior-filed application, 61/847,750 filed on July 18, 2013, fails to support claims 15, 19 and 21. Accordingly, the effective priority date of claims 15, 19 and 21 is granted as the filing date of the PCT/US2014/047307 filed on  July 18, 2014. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Claims 1, 4-6, 8-14, 18 and 20 are supported by the disclosure of 61/847,750 filed on July 18, 2013. Accordingly, the effective priority date of claims 1, 4-6, 8-14, 18 and 20  is granted as July 18, 2013. 
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Objection Specification
Cross-Reference to Related Application.
In view of Applicants’ amendment to the Specification filed on 12/7/2020, the objection to the Specification has been withdrawn..
Claim Objection
In view of Applicants’ amendment of claims 19 and 33, the objection to claims 19 and 33 has been withdrawn.
Claim Rejections - 35 USC § 101 – Abstract Idea
In view of Applicants’ amendment of claim 1 to include the limitations of claim 18, the rejection of claims  1 and  33 and dependent claims 4, 6, 8, 9, 12 and 14 under 35 U.S.C. 101 has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Claim Rejections - 35 USC § 102
In view of Applicants’ amendment of claim 1 to recite in step b), “detecting an increase or decrease in the BH3 profile readout by comparing the BH3 profile taken of the cancer cell before treatment with that of the BH3 profile taken of the cancer cell after treatment has started”, the rejection of claims 1, 4-6, 8-14 and 16-21 under 35 U.S.C. 102(a)(1) as being anticipated by Letai et al., (US Pub 2008/0199890; IDS filed on 10/18/2018) as evidenced by Score search result for SEQ ID NO:2 (see result no. 2) has been withdrawn.
 A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to a new or maintained rejection can be found below.

                                                Claim Rejections - 35 USC § 103  	In view of Applicants’ amendment of claim 1 to recite in step b), “detecting an increase or decrease in the BH3 profile readout by comparing the BH3 profile taken of the cancer cell before treatment with that of the BH3 profile taken of the cancer cell after treatment has started”, the rejection of claims 1, 12, 14 and 15 under 35 U.S.C. 103(a) as being unpatentable over Letai et al., (US Pub 2008/0199890); of record No. 19 of  IDS filed on 10/18/2018) in view of Larisch et l.,(US Pub 2015/0018285; filing priority Feb 15, 2012) has been withdrawn.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A


Maintained  Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
Claims 1, 4-5, 8-15, 19-21, 33 remain rejected and new claim 41 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1. a) (ii) is indefinite in the recitation in line 7 of “contacting each permeabilized cell”.  There is insufficient antecedent bases for the recitation of “each permeabilized cell”, as step a) (i) only requires to permeabilize “a cell”. The examiner suggests to amend claim a)(i) to recite a plurality of cancer cells or an aliquot of cells.
	Claim 1. c) is indefinite in the recitation of “wherein a loss in the BH3 priming profile readout to the one or more BH3 domain peptides or mimetics thereof correlates with treatment efficacy”. The specification does not provide a definition of the quoted phase or how a loss of a priming profile readout correlates with the efficacy a treatment; e.g., loss, gain or no changes of mitochondrial membrane potential leading to apoptosis. In other words, each sensitizer BH3 proteins, Bad, Bik, Noxa, Hrk, Bmf and Puma, has a unique specificity profile binding the anti-apoptotic Bcl-2 family proteins, Bcl-2, Mcl-1, Bfl-1, Bcl-w and Bcl-xL, and blocking their anti-apoptotic functions. Thus, it is unclear how, for example, a shift to a stronger Noxa signal (e.g. Noxa binds with high affinity to Mcl-1) associated with cell line NCI-H929 survival, is of predictive value for the cell line Bcl-2 1863 survival so as to determine efficacy of a treatment. See Tables 3 and 4 illustrating the percent priming of various cell lines, as determined by measuring the signal intensity of the JC-1 dye which is an indicator of mitochondrial depolarization, e.g., NCI-H929 74 (HIGH) v. Bcl-2 1863 1 (LOW) leading to selection of the 

    PNG
    media_image3.png
    430
    601
    media_image3.png
    Greyscale

Note also the following paragraph supporting loss of mitochondrial membrane potential:
“c) correlating a loss of mitochondrial membrane potential with chemosensitivity of
the cells to apoptosis-inducing chemotherapeutic agents.” (para. [0014])
 “Apoptosis is detected by various means known in the art, and for example, by detecting loss of mitochondrial outer membrane permeabilization (MOMP), or measuring cytochrome C release.” (para. [0065])

“loss of the priming, as indicated by the reduced PUMA signal here would direct the physician to withdraw from Velcade and switch to cytotoxic drugs that are less reliant on the Bcl-2 proteins for effectiveness such as Doxil Thalidomide, or bendamustine treatments.” (para. [0168]).

	Claims 4-5, 8-15, 19-21, 33 and 41are indefinite insofar as they depend from claim 1.
New grounds of objection/rejection
Claim objection
Claim 33 is objected to because the recitation of the phrase “comprises an effector of

                                   Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 4-5, 8-14, 19-21 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Letai et al., (US Pub 2008/0199890; of record No. 19 of  IDS filed on 10/18/2018) in view of Vo et al.,  (Cell. 2012, pp. 344–355) as evidenced by Van Eyk et al., (2015/0031048) and Score search result for SEQ ID NO:2; of record (see result no. 2). This is a new rejection necessitated by amendment of the claims in the responses filed December 7, 2020.
Regarding claim 1, Letai et al.,  discloses a method for determining a cancer treatment for a patient (sensitivity of a cell to a therapeutic agent is determined (Summary of the Invention, Para. [0007]), comprising: 
a) determining a cell sensitivity to an agent by in vitro comparing a test BH3 profile of a cell to a  cancer cell BH3 profile (paragraphs [0070]- [0071]; [Mitochondria were isolated from two SCLC cell lines, H146 and H1963 and exposed to panel of BH3 peptides. Cytochrome c release quantitated by ELISA. Both were sensitive to treatment with ABT-737 in vitro; Para. [0155]) comprising:
(i) permeiabilizing a cancer cell or a cell that is suspected of being cancerous to permit the BH3 peptides access to the mitochondria (paragraph [0072]);
 (ii) contacting said cancer cell or specimen with one or more therapeutic agents (CLL cells harvested from 5 patient samples were cultured for 4 hours with different concentrations of compounds, Figure 12B, Para. [0045]) and one or more BH3 domain peptides or mimetics thereof (an antagonist of an anti-apoptotic protein, Figure 12C, Para. [0044][0045][0076]); “A BH3 profile is a pattern of sensitivity to BH3 peptides of the cell. Sensitivity is indicated by apoptosis” (para. [0071]);

(b) and (c) classifying the patient for likelihood of clinical response to one or more cancer treatments, wherein the mitochondrial profile correlates with treatment efficacy (A similarity of the test BH3 profile compared to the therapeutic agent BH3 profile indicates that the agent is therapeutic for the subject, Summary of the Invention, Para. [0008]; claim 1).
	Letai does not teach a cancer cell isolated from the patient before cancer treatment and a cancer cell isolated from the patient after cancer treatment has started to detect a shift in the BH3 profiling readout.
	However, before the effective filing date of the claimed invention, Vo et al., teaches in vitro and in vivo methods of BH3 profiling comprising permeiabilizing AML cells obtained from bone marrow, contacting the permeabilized cells with a BH3 peptide, and determining a change in mitochondrial membrane potential by measuring induced MOMP in the cells using

    PNG
    media_image4.png
    218
    810
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    227
    296
    media_image5.png
    Greyscale
Vo et al., further teaches that mitochondrial priming measure by BH3 profiling was a determinant of initial response to induction chemotherapy and relapse following remission (abstract).  Vo et a., discloses in vitro studies using  the small molecule BCL-2 antagonist ABT-737 to determine how increased priming of two cell lines, e.g., OCI-AML2 and THP-1. Vo used the small molecule BCL-2 antagonist ABT-737 and treatment with ABT-737 resulted in a concomitant increase in chemosensitivity (page 4; para. 3). [‘As expected, treatment of OCI-AML2 and THP-1 cell lines with ABT-737 caused an increase in priming (Figure 2F,H) and this increase in priming resulted in a concomitant increase in chemosensitivity (Figure 2G,I).”]. The results observed in vitro were tested in the clinical setting. To do that ,, Vo et al., isolated sequential samples at a 5 year interval from: (i)  patients who initially obtained a complete remission (CR) in response to induction and then relapsed, and (ii) patients who never achieved a CR and had a second biopsy taken after induction [‘we examined long term duration of response, defined as 5 year disease free survival following completion of induction therapy’] (page 5, para.2). Vo et al., discloses that myeloblasts of patients who subsequently attained a complete remission (CR) in response to induction therapy were more primed than patients who did not achieve a CR [‘Decrease in priming for after relapse was significant while no such significant trend was observed for the refractory sequential samples’] (page 4, last paragraph bridging to page 5, 1st paragraph ; page 8; legend of Figure 4C).  Vo et al., concludes that that those patients who obtained a CR in response to induction therapy and were cured were more primed than those that underwent a CR and then relapsed (page 5, second paragraph). Thus, Vo et al., provides support study of mitochondrial priming and its correlation to induction chemotherapy as able to determine both the rate of clinical remission as well as its duration. Vo et al., defines priming as “the percentage of mitochondrial charge loss caused by the BIM BH3 peptide.” (page 3; last paragraph). Vo et al.,  further teaches BH3 profiling identified a subset of AML cases that were MCL-1 dependent which would likely benefit from MCL-1 directed therapy (page 351, in particular). 
Furthermore, it was well-known and routine in the art to determine  the therapeutic efficacy of a drug by measuring the levels/ratios of one or more biomarkers before and after drug administration or at two different time points during drug administration, as evidenced by the teachings of Van Eyk et al., (para. [0115]).
It would therefore have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to have modified the method taught by Letai et al., and Vo et al., to  arrive at the instantly claimed method with a reasonable expectation of success.  Vo et al., specifically teaches that treatment with a BCL-2 antagonist caused an increase in priming and this increased resulted in a concomitant increase in chemosensitivity. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of identifying a BH3 profile before cancer 
Regarding claims 4 and 5, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  further discloses that apoptosis is measured by  loss of mitochondrial membrane potential (mitochondria break down with the release of cytochrome c, loss of mitochondrial membrane potential, break into small, membrane-wrapped, fragments, or phosphatidylserine; Para, [0076])  and wherein apoptosis is detected by detecting loss of mitochondrial outer membrane permeablization (MOMP) using the potentiometric dye JC-1 (Studies using isolated mitochondria have shown that the 527 nm emission from monomeric JC-1 increases almost linearly with membrane M potentials ranging from 46 to 182 mV, whereas the 590 nm J-aggregate emission is less sensitive to M values less negative than 140 mv and is strongly sensitive to potential values in the range of 140 to 182 mV; Para. [0073]-[0074];  “causing MOMP, cytochrome c release and caspase activation resulting in cell death” Para. [0042]; and The methods of the present invention allows the systematic investigation how 
Regarding claims 8-9, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  teaches Multiple Myeloma Cell  (Multiple Myeloma Cell culture LP1 and L363 cells were cultured in Iscove's modified Dulbecco's medium with 10% fetal bovine serum; Letai ;Para. [0123]) and Vo et al., discloses acute myelogenous leukemia (AML)(“ Using AML cell lines, we demonstrate that increasing mitochondrial priming enhances chemosensitivity “, page 3, para. 2).
Regarding claims 10-11, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  teaches cancer cells are dependent on the Bcl-2 protein for survival (The BH3-only molecules … These proteins share sequence homology only in the amphipathic α-helical BH3 region which mutation analysis indicated is required in pro-apoptotic members for their death activity; Para. [0006]; A profile containing a pattern of mitochondrial sensitivity to BH3 peptides taken from one or more subjects who have cancer is also provided by the invention; Para. [0010]) and Vo et al., states, “ BH3 profiling identified BCL-2 inhibition as a targeted strategy likely to have a useful therapeutic index” (abstract).
Regarding claim 12, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  teaches cancer treatment is an antagonist of an anti-apoptotic protein (Activator BH3-only proteins, including BID and BIM, induce oligomerization of BAX and/or BAK [In viable cells, BAX and/or BAK proteins exist as monomers but as "multidomain," these proteins are anti-apoptotic], causing MOMP, cytochrome c release and caspase activation resulting in cell death; Para.[0004][0042]; Figs. 10-11]) and Vo et al., states “Anti-apoptotic members like BCL-2, BCL-XL, BCL-w, BFL-1 and MCL-1 contain multiple BH domains and 
Regarding claims 13-14, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  teaches effects of ABT-737, a BCL-2 antagonist, on cytochrome c release from IL-3 replete and IL-3 starved FL5.12-BCL-2 cells is measured (paragraphs [0023][0027]; Figures 4C and 6C), falling within the scope of “wherein the cancer treatment is one or more of a BH3 mimetic”.
Regarding claim 19, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  teaches the mitochondrial profiling further comprises a) permeabilizing the patient's cancer cells (using a cell-permeable BCL-2 antagonist, paragraph [0069]); b) determining a change in mitochondrial membrane potential upon contacting the permeabilized cells with the one or more therapeutics and the one or more BH3 domain peptides or mimetics thereof (to evaluate loss of mitochondrial transmembrane electrochemical potential due to treatment with the peptides, Example 15, paragraph [0168]); and c) correlating a loss of mitochondrial membrane potential with chemosensitivity of the cells to apoptosis-inducing chemotherapeutic agents (mitochondria that depend on BCL-2 function for maintenance of their outer membrane integrity show induction of outer membrane permeability when treated with 
Regarding claim 20, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  teaches one or more BH3 domains peptides is the peptide BIM having the 20 amino acid sequence of MRPEIWIAQELRRIGDEFNA (Para. [0113]), which shares a 100% sequence homology the peptide of SEQ ID NO: 2 (elected species).
Regarding claim 21, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Letai  teaches 0.1 mg/ml of the BH3 domains peptide is used (Para. [0113]).
Regarding claim 33, the combined teachings of  Letai and Vo disclose the method of claim 1, wherein Vo et al., teaches that the BH3 peptide is a NOXA BH3 peptide and the change in mitochondrial membrane potential is described as % depolarization (Figure 7, in particular) calculated using an equation encompassed by the equation recited in the instant claim (see Extended Experimental Procedures).

    PNG
    media_image6.png
    262
    678
    media_image6.png
    Greyscale

median mitochondrial charge for each peptide as % depolarization calculated using an equation encompassed by the equation recited in the instant claim(see Extended Experimental Procedures).

    PNG
    media_image7.png
    63
    761
    media_image7.png
    Greyscale

Response to Applicants’ Arguments as they apply to rejection of claims 1, 4-5, 8-14, 19-21 and 33 under 35 USC § 103
In relation to the teachings of Letai, Applicants essentially argue at pages 11-12 of the remarks filed on 12/07/2020, that “Letai describes methods of predicting sensitivity of a cell to a therapeutic agent by contacting the cell or a cellular component (e.g., mitochondria) with a BH3 domain peptide and detecting apoptosis. When apoptosis is detected, the cell is sensitive to the therapeutic agent. (See Letai, page 1, paragraph [0007]) However, Letai does not teach or suggest the method of claim 1, which involves measuring a BH3 profile and "detecting an increase or decrease in the BH3 profile readout by comparing the BH3 profile taken of the cancer cell before treatment with that of the BH3 profile taken of the cancer cell after treatment has started," and classifying the patient for likelihood of clinical response to one or more cancer treatments, "wherein a loss in the BH3 priming profile readout to the one or more BH3 domain peptides or mimetics thereof correlates with treatment efficacy", as present claimed”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
As applicants allege, Letai does not teach  "detecting an increase or decrease in the BH3 profile readout by comparing the BH3 profile taken of the cancer cell before treatment with that of the BH3 profile taken of the cancer cell after treatment has started,". However, Letai is not 
***
Claims 1, 12, 14 and 15 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Letai et al., (US Pub 2008/0199890; of record No. 19 of  IDS filed on 10/18/2018) in view of Vo et al.,  (Cell. 2012, pp. 344–355) as evidenced by Van Eyk et al., (2015/0031048) in view of Larisch et al.,(US Pub 2015/0018285; filing priority Feb 15, 2012). This is a new rejection necessitated by amendment of the claims in the responses filed December 7, 2020.
With regard to instant claims 1, 12, 14, the combined teachings of  Letai and Vo render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Specifically, Letai discloses effects of  the  BH3 domain peptide ABT-737 , a BCL-2 antagonist, on cytochrome c release from FL5.12 cells (paragraph [0027]) and Vo et al., also teaches in vitro studies using  the small molecule BCL-2 antagonist ABT-737 to determine how increased priming of two cell lines, e.g., OCI-AML2 and THP-1 (page 4). 
Letai does not explicitly teach the  BH3 domain peptide ABT-263 (elected species). 
Before the effective filling date of the claimed invention, Larisch et al., discloses methods for treating cancer comprising administration of the  BH3 mimetic drug ABT 263 which is  a small molecule that inhibits Bcl-2 and Bcl-XL and marketed by Abbott laboratories under the generic name of Navitoclax. Letai discloses that  ABT 263 inhibits the anti-intrinsic apoptotic pathway via the BH3 domain, wherein “ABT-263 appears to most effective in combination 
In view of the benefits of using ABT-263 in combination therapy with other small molecule inhibitors, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the ABT-263 of Larisch  for the ABT-737 of Letai because both are explicitly taught as being a BH3-mimetic drug that targets and binds a region in the Bcl-2 prosurvival proteins useful for treating cancer. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success as ABT-263 Bcl-2 inhibitor has been demonstrated to be effective against cancer before the effective filing date of the claimed invention.  
References made of record in a PTO-892 Form to complete the record
Foight et al (ACS Chem Biol, 2014, 9: 1962-1968) teaches that Mcl-1 is overexpressed in many cancers and can confer resistance to cell -death signaling in refractory disease.  Foight et al further teaches that NoxA is the most selective natural BH3 and that NoxA BH3 peptide is routinely used in BH3 profiling assays to detect apoptotic resistance dependent upon Mcl-1 (right column on page 1963).
Conclusion
Claims 1, 4-5, 8-15, 19-21, 33 and 41 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA G LEAVITT/Primary Examiner, Art Unit 1633